Title: From James Madison to Stephen Van Rensselaer, 14 March 1822
From: Madison, James
To: Van Rensselaer, Stephen


                
                    Dear Sir
                    Mar. 14. 1822
                
                I recd. some time ago the copy of the geological & agricultural Survey which you were so obliging as to send me; but I have not till within a few days been able to look into it.
                I can not bestow more commendation than is due to the liberal patronage to which the public owe the work. Such surveys will not only contribute handfuls of valuable facts towards a Geological Theory, but will more & more unveil the subterraneous treasures of the Country. And as far as Agricultural & statistical researches may be embraced, will be useful in those views also. Be pleased Sir to accept my esteem & friendly wishes
                
                    J.M
                
            